Lewiton, J.

concurring:
I concur in the result reached by the court, but I would grant a new trial on other grounds. In my opinion the evidence, as reported to us, was not sufficient to warrant a finding of negligence on the part of the operator of the vehicle which came in .contact with the property of the plaintiff.
The plaintiff introduced the defendant Smith’s answers to interrogatories and is bound by such answers, there being no evidence in the case tending to contradict them. Warren v. DeCoste, 269 Mass. 415, 419-20; Washburn v. R. F. Owens Co., 258 Mass. 446, 4491 Minihan v. Boston Elev. Rwy. Co., 197 Mass. 367, 373. Applying this rule, it appears that a vehicle (which can fairly be assumed to have been a trailer-truck) was being operated on a wet road at a speed which was not shown by the evidence and *12therefore was not shown to have been excessive, and that the vehicle skidded and jackknifed, and hit a pole owned by the plaintiff. It is elementary that mere skidding is no evidence of negligence. Glavine v. Gaudette, 335 Mass. 170, 171; Sherwood v. Radovsky, 317 Mass. 307, 308-9 and cases cited.
Peter Hiam, of Boston, for the Plaintiff.
Philip T. Cowin, of Boston, for the Defendant.
The report indicates a complete absence of evidence as to the specific cause of this accident, and I am unable to draw any inference from common knowledge or experience that the unexplained skidding and jackknifing of a trailer-truck under such circumstances is attributable to negligent operation.
However, since the defendant’s requests for rulings were based on only a part of the evidence the trial judge was correct in denying them. There was no request for a ruling as to the sufficiency of the entire evidence to warrant a finding of negligence.
In the light of the entire situation, I think it appropriate that a new trial be granted, rather than an order for entry of judgment for the defendant.